Walton, J.
Whether an erroneous description or misrepresentation of title in an application for insurance is or is not material, is a question of fact for the jury and not a question of law for the court. In this case, the plaintiff, in her application for insurance, stated that the property was unincumbered, when in fact, there was a mortgage upon it. The presiding judge instructed the jury that this misrepresentation was not material. This was error. The materiality of the misrepresentation should have been submitted to the jury. R. S., c. 49, § 20; Bellatty v. Ins. Co. 61 Maine, 414.

Exceptions sustained. New trial granted.

Peters, C. J., Danforth, Emery, Foster and Haskell, JJ., concurred.